UNITED STATESSECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-QQUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OFREGISTERED MANAGEMENT INVESTMENT COMPANYInvestment Company Act file number: 811-7852Exact Name of Registrant as Specified in Charter:USAA MUTUAL FUNDS TRUSTAddress of Principal Executive Offices and Zip Code: 9 SAN ANTONIO, TX78288Name and Address of Agent for Service:CHRISTOPHER P. LAIA USAA MUTUAL FUNDS TRUST 9 SAN ANTONIO, TX78288Registrant's Telephone Number, Including Area Code:(210) 498-0226Date of Fiscal Year End:MARCH 31Date of Reporting Period:DECEMBER 31, 2009ITEM 1.SCHEDULE OF INVESTMENTS.USAA FLORIDA TAX-FREE MONEY MARKET FUND - 3RD QUARTER REPORT - PERIOD ENDED DECEMBER 31, 2009 [Graphic of USAA logo]PORTFOLIO OF INVESTMENTS3RD QUARTERUSAA FLORIDA TAX-FREE MONEY MARKET FUNDDECEMBER 31, 2009 (Form N-Q)48469 -0210 ©2010, USAA. All rights reserved. PORTFOLIO OF INVESTMENTS December 31, 2009 (unaudited) CATEGORIES AND DEFINITIONS Variable-rate demand notes (VRDNs) - provide the right to sell the security at face value on either that day or within the rate-reset period. The interest rate is adjusted at a stipulated daily, weekly, monthly, quarterly, or other specified time interval to reflect current market conditions. The effective maturity of these instruments is deemed to be less than 397 days in accordance with detailed regulatory requirements. Put bonds - provide the right to sell the bond at face value at specific tender dates prior to final maturity.
